Title: To Thomas Jefferson from Thomas T. Hewson, 20 March 1804
From: Hewson, Thomas T.
To: Jefferson, Thomas


          
            Sir,
            Philada March 20th, 1804
          
          The American Philosophical Society join with you in congratulations on the acquisition of Louisiana, and have directed me to express their grateful sense of your offer of patronage and assistance. The Society receive from the chief magistrate of their country, with peculiar satisfaction, this mark of your attention to their interest, and to that of science in general; and assure you of their most cordial cooperation in your benevolent and patriotic views.
          I have the honour to be, Sir, with great respect, Your most obedient humble servant,
          
            Thos T Hewson, Secy. A.P.S.
          
        